Parties will be referred to as in the court below. Plaintiff sued defendant to recover the sum of $50. Defendant counterclaimed and alleged that $53.50 was due for conversion of ten cases of pork and beans. Plaintiff recovered in the justice court, and upon a trial de novo in the county court plaintiff again recovered, and defendant's counterclaim was again denied.
The Plaintiff in error relies upon two errors:
First. Offer to prove by parol evidence the contents of a bill of lading. This offer was properly denied, and the objection to evidence sustained for the reason that no proper foundation or preliminary showing was made.
Second. The other error alleged relates to the sustaining by the trial court of an objection to evidence tending to show a change on a list paper. There is no showing of the character of the paper changed, by whom it was kept, how it was kept, or that the change therein was in any way material to the issues in this case. The trial court properly sustained the objection to this evidence for the reason that no proper foundation was laid, and no proper preliminary showing made as required by the rules of evidence.
The appeal is without merit and the judgment of the trial court is affirmed.
BY the Court: It is so ordered.
Note. — See under (1) C. J. p. 1045; 38 Cyc. p. 1350.